Title: To Thomas Jefferson from William Goforth, Jr., 16 October 1803
From: Goforth, Jr., William
To: Jefferson, Thomas


          
            Sir,
            Cincinnati Hamilton County State of Ohio October the 16th: 1803
          
          From your known liberality and philanthrophy I feel myself emboldened to address you. I have been a resident in the western country for fifteen years, and always behold with indignation the artifices used by the men in power, in the late Territory, to prolong the period of our colonial humiliation. Whenever I found that our population entitled us to be ranked among the sister states, in conjunction with some of the citizens of this neighbourhood we established Republican Corresponding societies throughout the country for the purpose of ascertaining the general will; and I had the honor of presiding at the first meeting ever held for that purpose in this place. How far our efforts have been successful is unnecessary for me to relate as the circumstances must be still fresh in your recollection. Previous to this period, from the wealthier class of citizens, who were those who had enriched themselves by the posession of the publick offices, I experienced in my practice as a physician, most of my support; but the moment I began to be active in obtaining the honourable rank this country now holds in the union, they withdrew from me all their interest, and have left no mode untried by which they might totally ruin me. They have but too well succeeded in their plans, and I am left with a numerous family a victim to their nefarious designs. My prospects for some time have been rather gloomy, but since the cession of Louisiana I have fancied I saw a new scene opening. Some of my friends have advised me to apply for an office in that country; and as I have a complete knowledge of surveying they have held out the office of Surveyor General as one I could fill with justice to my country and honour to myself. Since I turned my thoughts this way I have been favoured with a visit from Mr: Lewis, who called upon me to see part of the bones of the mamoth which I have collected in this country. I took the liberty of mentioning my views to him & he obligingly promised me his patronage. Several of the Kentucky members, the members of this State, and some of Pensylvania have profered their assistance, and I now presume with the utmost respect to solicit yours. I wish to settle myself in Louisiana but so cramped are my circumstances that without an appointment I shall be unable either to leave this place with honour, or to transport my family thither. I have mentioned the office of Surveyor General conceiving myself qualified for it; but any other office you may think me capable of enjoying with reputation I shall gladly accept. If it is not intruding too far on your goodness I beg leave earnestly to entreat a few lines from you as soon as possible.
          I am Sir very respectfully your most Obdt: Humble Servt:
          
            W: Goforth jr:
          
        